     Case 2:19-cv-00033-JAD-NJK Document 91
                                         89 Filed 11/19/20
                                                  11/18/20 Page 1 of 3



 1   Cheryl L. O’Connor
     Nevada Bar No. 14745
 2   Jennifer Sun (Admitted pro hac vice)
     California Bar No. 238942
 3   JONES DAY
     3161 Michelson Drive, Suite 800
 4   Irvine, CA 92612.4408
     Telephone: (949) 851-3939
 5   Facsimile: (949) 553-7539
     coconnor@jonesday.com
 6   jennifersun@jonesday.com
 7   Jennifer L. Braster
     Nevada Bar No. 9982
 8   Andrew J. Sharples
     Nevada Bar No. 12866
 9   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
10   Las Vegas, NV 89145
     Telephone: (702) 420-7000
11   Facsimile: (702) 420-7001
     jbraster@naylorandbrasterlaw.com
12   asharples@naylorandbrasterlaw.com
13   Attorneys for Defendant
     Experian Information Solutions, Inc.
14

15                                  UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA

17
     DAWN MINTUN,                                      Case No. 2:19-cv-00033-JAD-NJK
18                                                      ORDER GRANTING     DEFENDANT
                       Plaintiff,                      DEFENDANT    EXPERIAN
19                                                     INFORMATION      SOLUTIONS, INC.
                                                        EXPERIAN INFORMATION
            v.                                         AND  PLAINTIFF’S
                                                        SOLUTIONS,        STIPULATION
                                                                    INC. AND  PLAINTIFF'S
20                                                     TO
                                                        STIPULATION TO EXTENDMOTION
                                                           EXTEND  DISPOSITIVE
     EQUIFAX INFORMATION SERVICES,                     DEADLINE
     LLC; EXPERIAN INFORMATION                          DISPOSITIVE MOTION DEADLINE
21
     SOLUTIONS, INC.; AND PHH                          [Second Request]
22   MORTGAGE ICE CENTER,
                                                       FAC Filed:         March 12, 2019
23                     Defendants.

24

25          Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel of

26   record, and Plaintiff Dawn Mintun (“Plaintiff”), by and through her counsel of record, hereby

27   submit this stipulation to extend the time to file dispositive motions. The parties stipulate as

28   follows:
     Case 2:19-cv-00033-JAD-NJK Document 91
                                         89 Filed 11/19/20
                                                  11/18/20 Page 2 of 3



 1          1.      On June 17, 2020, the Court entered the Discovery Plan and Scheduling Order,
 2   setting a dispositive motion deadline of November 16, 2020. (ECF No. 82).
 3          2.      On November 10, 2020, the parties submitted a stipulation and proposed order to
 4   extend the dispositive motion deadline to December 7, 2020, in light of ongoing settlement
 5   discussions. (ECF No. 87). The Court thereafter ordered the dispositive motion deadline be
 6   continued to December 7, 2020. (ECF No. 88).
 7          3.      The parties’ settlement discussions still are ongoing. Further, Experian filed a
 8   Motion for Reconsideration of the Court’s partial denial of its motion to dismiss, which stands
 9   fully briefed. (ECF No. 65).
10          4.      Adjudication of Experian’s Motion for Reconsideration may moot the need to file
11   dispositive motions as to Plaintiff’s claims, or at a minimum, affect any dispositive motions.
12          5.      As such, taking into consideration judicial economy and conservation of attorneys’
13   fees and costs, the parties agree to extend the deadline to file dispositive motions until thirty (30)
14   days after a decision on Experian’s Motion for Reconsideration. (ECF No. 65).
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -2-
     Case 2:19-cv-00033-JAD-NJK Document 91
                                         89 Filed 11/19/20
                                                  11/18/20 Page 3 of 3



 1          6.      This extension is not for purposes of delay but rather to allow for further
 2   settlement discussions as well as to account for the pending Motion for Reconsideration, which
 3   will likely impact any dispositive motions.
 4     IT IS SO STIPULATED.
 5     DATED this 18th day of November, 2020.
 6     NAYLOR & BRASTER                                   KNEPPER & CLARK LLC
 7     By: /s/ Jennifer L. Braster                        By: /s/ Miles N. Clark
          Jennifer L. Braster (NBN 9982)                     Matthew I. Knepper (NBN 12796)
 8        Andrew J. Sharples (NBN 12866)                     Miles N. Clark (NBN 13848)
          jbraster@nblawnv.com                               5510 So. Fort Apache Rd, Suite 30
 9        asharples@nblawnv.com                              Las Vegas, NV 89148
          1050 Indigo Drive, Suite 200
10        Las Vegas, NV 89145                                David H. Krieger (NBN 9086)
                                                             HAINES & KRIEGER
11        Attorneys for Defendant                            8985 S. Eastern Avenue, Suite 350
          Experian Information Solutions, Inc.               Las Vegas, NV 89123
12

13                                                        Attorneys for Plaintiff Dawn Mintun

14     IT IS SO ORDERED.

15     Dated this 19
                  __ day of November, 2020.

16
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                    -3-
